Case 0:20-cv-61534-RAR Document 1 Entered on FLSD Docket 07/28/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                           CASE NO.:

 KEVIN COONEY,

        Plaintiff,

 v.

 CLEVELAND CLINIC WESTON
 HOSPITAL NONPROFIT CORPORATION
 f/k/a CLEVELAND CLINIC FLORIDA
 HEALTH SYSTEM NONPROFIT
 CORPORATION,
 a Florida Not for Profit Corporation,

       Defendant.
 _______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, KEVIN COONEY (“Mr. Cooney” or “Plaintiff”), brings this action pursuant to

 the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the FMLA”), seeking

 recovery from CLEVELAND CLINIC WESTON HOSPITAL NONPROFIT CORPORATION

 f/k/a CLEVELAND CLINIC FLORIDA HEALTH SYSTEM NONPROFIT CORPORATION

 (“CCW” or “Defendant”) for back pay, an equal amount as liquidated damages, other monetary

 damages, reinstatement, injunctive relief, equitable relief, front pay, declaratory relief, and

 reasonable attorneys’ fees and costs.

                          PARTIES, JURISDICTION, AND VENUE

        1. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and the

 FMLA, and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

 2201, et seq.
Case 0:20-cv-61534-RAR Document 1 Entered on FLSD Docket 07/28/2020 Page 2 of 7



        2. At all times relevant hereto, Plaintiff was an employee of Defendant, and resided in

 Broward County, Florida.

        3. Defendant is a Florida not for profit corporation that is located and does business in

 Broward County, Florida, and is therefore within the jurisdiction of this Court.

        4. Plaintiff worked for Defendant in Weston, Broward County, Florida, and therefore the

 proper venue for this case is the Fort Lauderdale Division of the Southern District of Florida.

        5.    At all times relevant hereto, Defendant was an employer covered by the FMLA,

 because it was engaged in commerce or in an industry affecting commerce which employed 50 or

 more employees within 75 miles of where Plaintiff worked, for each working day during each of

 20 or more calendar workweeks, prior to seeking leave under the FMLA.

        6.    At all times relevant hereto, Plaintiff was an employee entitled to leave under the

 FMLA, based on the fact that he: (a) had a daughter who suffered from a serious health condition

 as defined by the FMLA, necessitating Plaintiff to take FMLA leave; and (b) was employed by

 Defendant for at least 12 months and worked at least 1,250 hours during the relevant 12-month

 period prior to him seeking to exercise his rights to FMLA leave.

                                      FACTUAL ALLEGATIONS

        7.    Plaintiff worked for Defendant as a Registered Nurse from April 4, 1994, until his

 termination on December 3, 2019.

        8.    During his lengthy tenure with CCW, Mr. Cooney was an outstanding employee with

 no history of disciplinary issues.

        9.    Unfortunately, Mr. Cooney’s daughter suffers from a chronic, serious health

 condition, bipolar 1 with rapid cycling.
Case 0:20-cv-61534-RAR Document 1 Entered on FLSD Docket 07/28/2020 Page 3 of 7



        10.   In the summer of 2019, it became clear to Mr. Cooney due to his daughter’s

 deteriorating serious health condition that he would need to take care of her by taking her for

 treatment sessions to treat and address the condition.

        11.   To that end, Mr. Cooney applied for intermittent unpaid leave pursuant to the FMLA

 on or about June 10, 2019.

        12.   On July 19, 2019, CCW forwarded Mr. Cooney written correspondence confirming

 his eligibility and approval for same, effective June 12, 2019.

        13.   In the ensuing months, Mr. Cooney utilized a modest amount of intermittent FMLA

 leave to care for his daughter’s chronic serious health condition.

        14.   On November 15, 2019, Mr. Cooney, ever the team player, volunteered to work for

 CCW through lunch in order to ensure coverage for his team.

        15.   One of CCW’s officious managers, Kristen Thorpe, confronted Mr. Cooney about

 this, stating incorrectly that he could not do that because “by law [he] need[ed] to go to lunch.”

        16.   Perplexed, Mr. Cooney informed the benighted Ms. Thorpe that there was actually

 no law against him working through lunch to provide coverage for his team.

        17.   It was obvious that CCW upbraided Mr. Cooney for being a good team player in

 order to interfere with his FMLA rights.

        18.   On November 22, 2019, another CCW Manager, Jewel Murphy, and CCW’s Director

 of Human Resources, Carl McDonald, accosted Mr. Cooney.

        19.   These individuals called Mr. Cooney into a conference room and “interviewed” him

 regarding the so-called “incident” with Ms. Thorpe, which was nothing more than a brief and

 unremarkable dustup between co-workers, as happens in medical facilities nationwide each day.
Case 0:20-cv-61534-RAR Document 1 Entered on FLSD Docket 07/28/2020 Page 4 of 7



        20.   On November 27, 2019, Mr. Cooney utilized intermittent FMLA leave to assist his

 daughter with her chronic serious health condition and a flareup of same.

        21.   . On December 3, 2019, Ms. Murphy, Ms. Thorpe, CCW Assistant Manager James

 Whitmore, and CCW’s Perioperative Nursing Director, Jennifer Jagels, called Mr. Cooney into a

 conference room.

        22.   At that time, Ms. Murphy informed Mr. Cooney that CCW had taken the decision to

 terminate his employment, effective immediately.

        23.   None of these individuals was able to offer any cogent reason for CCW’s extreme

 adverse employment action against Mr. Cooney.

        24.   Defendant’s adverse employment actions were taken to interfere with, and in

 retaliation for, Mr. Cooney notifying CCW of his daughter’s chronic, serious health condition, and

 in retaliation for Mr. Cooney utilizing unpaid leave pursuant to the FMLA in order to treat and

 address same.

        25.   Defendant did not have a legitimate, non-retaliatory reason, for its actions.

        26.   Any reason provided by Defendant for its actions is a pretext, designed to cover up

 FMLA interference and retaliation.

        27.   Defendant’s conduct constitutes intentional interference and retaliation under the

 FMLA.

        28.   The timing of Plaintiff’s use of what should have been protected FMLA leave, and

 Defendant’s termination of his employment, alone demonstrates a causal and temporal connection

 between his protected activity and the illegal actions taken against him by Defendant.

        29.   Defendant purposefully and intentionally interfered with and retaliated against

 Plaintiff for his utilization of what should have been protected FMLA leave.
Case 0:20-cv-61534-RAR Document 1 Entered on FLSD Docket 07/28/2020 Page 5 of 7



        30.   As a result of Defendant’s illegal conduct, Plaintiff has suffered damages, including

 loss of employment, wages, benefits, and other remuneration to which he is entitled.

        31.   Defendant lacked a subjective or objective good faith basis for its actions, and

 Plaintiff is therefore entitled to liquidated damages.

        32.   Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A., to represent

 him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                   COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

        33.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

 32, above.

        34. At all times relevant hereto, Plaintiff was protected by the FMLA.

        35. At all times relevant hereto, Plaintiff was protected from interference under the

 FMLA.

        36. At all times relevant hereto, Defendant interfered with Plaintiff by nitpicking and

 upbraiding him for innocuous and unremarkable actions and by refusing to allow Plaintiff to

 exercise his FMLA rights freely.

        37. As a result of Defendant’s willful and unlawful acts via interfering with Plaintiff for

 exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and incurred reasonable

 attorneys’ fees and costs.

        38. As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

 liquidated damages.

        WHEREFORE, Plaintiff requests that this Court enter an Order awarding him back pay,

 an equal amount as liquidated damages, other monetary damages, equitable relief, declaratory
Case 0:20-cv-61534-RAR Document 1 Entered on FLSD Docket 07/28/2020 Page 6 of 7



 relief, reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

 to be just and appropriate.



                           COUNT II- RETALIATION UNDER THE FMLA

        39.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

 32, above.

        40.   At all times relevant hereto, Plaintiff was protected by the FMLA.

        41.   At all times relevant hereto, Plaintiff was protected from retaliation under the FMLA.

        42.   At all times relevant hereto, Defendant retaliated against Plaintiff by terminating him

 for applying for FMLA leave and for utilizing what should have been FMLA-protected leave.

        43.   Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

 exercised his rights to take approved leave pursuant to the FMLA.

        44.   As a result of Defendant’s intentional, willful and unlawful acts by retaliating against

 Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and

 incurred reasonable attorneys’ fees and costs.

        45.   As a result of Defendant’s willful violations of the FMLA, Plaintiff is entitled to

 liquidated damages.

        WHEREFORE, Plaintiff requests that this Court enter an Order awarding him back pay,

 an equal amount as liquidated damages, other monetary damages, equitable relief, declaratory

 relief, reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

 to be just and appropriate.
Case 0:20-cv-61534-RAR Document 1 Entered on FLSD Docket 07/28/2020 Page 7 of 7



                                      DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury on all issues so triable.

 DATED this 28th day of July, 2020.

                                               Respectfully Submitted,

                                               /s/ Noah E. Storch
                                               Noah E. Storch, Esq.
                                               Florida Bar No. 0085476
                                               RICHARD CELLER LEGAL, P.A.
                                               10368 W. SR. 84, Suite 103
                                               Davie, Florida 33324
                                               Telephone: (866) 344-9243
                                               Facsimile: (954) 337-2771
                                               E-mail: noah@floridaovertimelawyer.com

                                               Attorneys for Plaintiff
